06/24/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 20-0494

                                 No. DA 20-0494

STATE OF MONTANA,

                   Plaintiff and Appellee,

      v.

DAVID ALAN SPAGNOLO,

                   Defendant and Appellant.

                                     ORDER


      Upon consideration of the State’s Motion to Supplement the Record on

Appeal, submitted by the Appellee, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the Motion is granted and the Clerk of

the Eighth Judicial District Court, Cascade County, shall certify and transmit

the file from cause No. ADC-16-695 to supplement the record on appeal.




BG




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 24 2022